EXHIBIT 10.6
 
ADDITIONAL AGREEMENT
To Acquisition Agreement dated as of January 24, 2008




THIS ADDITIONAL AGREEMENT (the "Additional Agreement") is made and entered into
as of March 5.2010 (the "Effective Date") by and between EMERGING MEDIA HOLDINGS
INC. (EMH Company of USA, a Nevada corporation (the "Company") AND MEDIA TOP
PRIM Ltd. (MEDIA TOP PRIM), Rep. of Moldova Corporation represented by Radu
GUTU, acting on the base of Power of Attorney.


NOW THEREFORE in consideration of the mutual promises and the covenants and
promises hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


SECTION 1. EXCHANGE OF SHARES


1.1 Exchange. The Shareholder will sell, convey, transfer and assign to the
Company, and the Company will purchase and accept from the Shareholder all
right, title and interest in and to the issued and outstanding shares of MEDIA
TOP PRIM owned by Shareholder in exchange for 1,000,000 of Common Stock of the
Company.
1/1/09


SECTION 2. PURCHASE PRICE


2.1 Purchase Price. Within 5 business days from the request for conversion, the
Company shall convey. transfer. assign 1,000.000 of Common Stock of the Company
in exchange for all of the issued and outstanding shares MEDIA TOP PRIM held by
Shareholders.


SECTION 3. MISCELLANEOUS


3.1 This Additional Agreement supersedes the prior Additional Agreement (dated
as of May 2nd , 2008) between the Parties hereto with respect to the subject
matter hereof.
 
 
SECTION 4. SIGNATURES
 
 

EMERGING MEDIA HOLDINGS, INC.              
 
By /s/ Iurie Bordian                 Iurie Bordian CEO               MEDIA TOP
PRIM Ltd.                 By /s/ Radu Gutu     Radu Gutu, Attorney in fact  

 
 
 
 

--------------------------------------------------------------------------------